 In the Matter of E. T. FRAIM LOCK COMPANY, SAMUEL R. FRAIM,MARY M. FRAIM, SAMUEL E. FRAIM, AND EDWARD T. FRAIM, 2ND,CO-PARTNERS, TRADING AS THE E. T. FRAIM LOCK COMPANYandINTERNATIONAL MOLDERS & FOUNDRY WORKERS' UNION OF NORTHAMERICA (A. F. OF L.)Case No. R-3461-Decided February 25,19J12Jurisdiction:lock manufacturing industry.Investigation and Certification of Representatives:existence of question: re--fusal to accord exclusive recognition to petitioning union for foundry em-ployees because of contract with defunct union covering all maintenance andproduction employees ; election necessary.Unit Appropriate for Collective Bargaining:allmolders, core-makers, andfoundry employees, exclusive of supervisorsMr. Ralph H. BarleyandMr. Paul A. Mueller,byMr. Ralph M.Barley,of Lancaster, Pa., for the Company.Mr. Louis H. Wilderman,of Philadelphia, Pa., for the Uriion.Mr. Gerard J. Manacle,of, counsel to- the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEOn November 14, 1941, International Molders & Foundry Workers'Union of North America (A. F. of L.), herein called the FoundryWorkers, filed with the Regional, Director for the Fourth Region(Philadelphia, Pennsylvania) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of E. T. Fraim Lock Company, Samuel R. Fraim, Mary M.Fraim, Samuel E. Fraim, and Edward T. Fraim, 2nd, Co-Partners,trading as The E. T. Fraim Lock Company,' herein called the Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On December 27, 1941, the'The employees were incorrectly designated in the petition as E T Fraim LockCompany, which designation was corrected by motion at thehearing39 N. L. R. B., No. 34.202 THE E. T. FRAIM LOCK COMPANY203National Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the Regional''Director to conduct it and to, provide for an appropriate hearingupon due notice.,On January 8, 1942, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the indi-vidual partners thereof, and the Foundry Workers.Pursuant tonotice, a hearing was held on January 16, 1942, at Lancaster, Penn-sylvania, before Robert H. Kleeb, the Trial Examiner duly designatedby the Chief Trial Examiner. The Company and the FoundryWorkers were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues was afforded allparties:During the course of the hearing the Trial Examiner madevarious rulings on motions and objections to the admission of evi-dence.The,Board has reviewed'the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT11.THE BUSINESS OF THE COMPANYSamuel R. Fraim, Mary M. Fraim, Samuel E. Fraim, and EdwardT. Fraim, 2nd, are, and since April 1, 1937, have been, engaged inbusiness' as a copartnership under the trade name and style of TheE. T. Fraim Lock Company. The Company manufactures, sells, anddistributes various types of locks and night latches, and in connec-tion therewith operates a plant in Lancaster, Pennsylvania, where itsproducts are made. The plant employs between 124 and 200production workers.The Company uses in the course of manufacturing operations atthe Lancaster plant quantities of brass, steel, copper, tin, manganese,and paint, which are regularly brought to the plant from outside theState of Pennsylvania, and which constitute 35 percent of the raw,materials used in such operations. In 1940 and 1941 the Companysold between $350,000 and $450,000 worth of finished products, of,which 90, percent were shipped into and, through other States of theUnited States.The Company admits that it is engaged in commerce within themeaning of the Act. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDInternationalMolders & Foundry Workers' Union of NorthAmerica, affiliated with the American Federation of Labor, is a labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONOn September 18, 1940, the Board certified Lock Workers UnionLocal No. 20836, a Federal Union affiliated with the American Fed-eration of Labor, as the exclusive representative of the Company'sproduction and maintenance employees, exclusive of clerical em-ployees, foremen, and supervisory employees.2On September 2751940, the Company and this labor organization executed an exclusiverecognition contract covering the foregoing unit.The contract wasto be in force until January 1, 1942, and provided for automaticrenewal for one-year periods from year to year unless 30 days'written notice of termination was given by either party theretobefore the expiration of any annual renewal date.Since July 1941,however, the Federal Union has not functioned, and on or aboutSeptember 15, 1941, its charter was revoked by the American Fed-eration of Labor. In October 1941, more than 30 days prior- to theexpiration date of the aforesaid contract, the FoundryWorkers,claiming to represent a majority of the molders, coremakers, andother foundry workers of the Company, repeatedly requested theCompany to recognize it as the exclusive representative of all foundryemployees.The Company refused because of the contract with theFederal Union, and contends that the contract is a bar to this pro-ceeding.Since, however, the Federal Union is defunct; and theFoundry Workers asserted- its- claim in October 1941,4 we find thatthe contract is not a bar to this proceeding.At the hearing the Foundry Workers introduced evidence showingthat it represents a substantial number of employees in the unithereinafter found to be appropriate ,5We find that a question lias arisen concerning the representationof employees of the Company.227 N. L R.B. 302.'Matter of the Fischer Lumber Company,IncandInternationalWoodworkers ofAmerica, Local No. 23y7, affiliated with the C.I.0, 31 N. L.R. B. 8284Matter ofVincent SteelProcessCompanyandInternational Union,United AutomobileWorkers of America,C. I0, 32 N. L. R B. 991.6The Foundry Workers submitted 14 undated membership cards,all of which were signedin September 1941.All appear to bear genuine original signatures, 13 of which are namesappearing on the Company'sDecember31, 1941,pay roll of foundry employees containing16 names. THE E. T. FRAIM BOCK COMPANY205IV.THE EFFECT OF THE QUESTION CONCERNING-REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I. above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce. ,V.THE APPROPRIATE UNITThe Foundry Workers claims that the molders, coremakers, andfoundry employees constitute an appropriate unit.The Companycontends that all maintenance and production employees, excludingclerical employees, foremen, and other supervisory employees, con-stitute an appropriate unit.' The Company relies on the certificationof the Board and the contract noted in Section III above.'The foundry department is located in,a separate building in which,onlymolders, coremakers, and the other foundry employees work.The work performed by qualified molders and coremakers requires atleast four years of training, and the other foundry employees dowork related to the foundry department only.There is no inter-change of employees between this department and the other de-partments of the plant.The employees in the other departments areineligible for membership in the Foundry Workers.Under these circumstances, and since the bargaining agent of theplant unit heretofore established by the Board' is defunct, and noother labor organization is asserting any claims concerning the rep-resentation of the Company's employees, we find that all molders,coremakers, and foundry workers of the Company, exclusive ofsupervisory employees, constitute an appropriate unit for the pur-poses of collective bargaining, -and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and will otherwise effectu-ate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.We shallThe certification was based on the agreement of all parties to that proceeding as tothe appropriate unit, and the Foundry Workers was not a party thereto.SeeMatterof E. T.Praim Lock Company,Samuel If. Fraim,Mary M. Fraim, Samuel E. Fra,im, andEdward T. Fraim,2nd, Co-Partners,trodmaasThe E T. Fraim Lock CompanyandAmalgamatedAssociationof Iron, Tin and SteelWorkersofNorthAmerica,Lodge 1732,24 N. L.R. B 11907 See footnote 2, above. 206DECISIONSOF NATIONALLABOR RELATIONS BOARDdirect that the employees of the Company eligible to vote in theelection shall be those in the appropriate unit who were employed bythe Company during the pay-roll period immediately preceding. thedate of this Direction of Election, subject to the limitations and addi-tions set forth in the Direction.Upon the basis of the above findings of fact and upon the entireCONCLusIONs of LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of E. T. Fraim Lock Company, Samuel R.Fraim, Mary M. Fraim, Samuel E. Fraim, and Edward T. Fraim,2nd, Co-Partners, trading as The E. T. Fraim Lock Company, Lan-caster, Pennsylvania, within the meaning of Section 9 (a) and Sec-tion 2 (6) and (7) of the National Labor Relations Act.2.All molders, coremakers, and foundry workers of the Company,exclusive of supervisory employees, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, 49 Stat. 449, and pursuant to Article III, Section 2,of National Labor Relations Board Rules and Regulations-Series2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith E. T. Fraim Lock Company, Samuel R. Fraim, Mary M. Fraim,Samuel E. Fraim, and -Edward T. Fraim, 2nd, Co-Partners, tradingas The E. T. Fraim Lock Company, Lancaster, Pennsylvania, anelection by secret ballot shall- be conducted as early as possible, butnot -later than thirty (30) days after the date of this Direction ofElection, under the direction and'supervision of the Regional Directorfor the Fourth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all molders, coremakers, and foundryworkers of E. T. Fraim Lock Company, Samuel R. Fraim, Mary M.Fraim, Samuel E. Fraim, and Edward T. Fraim, 2nd, Co-Partners.trading as The E. T. Fraim Lock Company, who, were employed bythe Company during the pay-roll period immediately preceding. thedate of this Direction of Election, including employees Who did' riotwork during such pay-roll period because they were ill or on vacation,or in the active military service or training of the United States, 'or THE E. T. FRAIM LOCK COMPANY ,207temporarily laid off, but exclusive of supervisory employees, andemployees who have since quit or been discharged -for cause,to deter-mine whether or not-they desire to be represented for the purposes ofcollective bargaining by International Molders & FoundryWorkers'Union of North America (A.F. of L.).CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.44 8105-42-vv01. 39-15 In the Matter of E. T. FRAIM LocK COMPANY, SAMUEL R. FRAIM,MARY M. FRAIM, SAMUEL E. FRAIM, AND EDWARD T. FRAIM, 2ND,CO-PARTNERS, TRADING AS THE E. T. FRAmI LOOK COMPANYandINTERNATIONAL MOLDERS & FOUNDRY WORIu Rs' UNION OF NORTHAMERICA (A. F. of L.)Case No.B-3461CERTIFICATION OF REPRESENTATIVESMarch 31, 194.On February 25, 1942, the NationalLaborRelations Board issuedaDecision and Direction of Election in the above-entitled proceed-ing.1Pursuant to the Direction of Election,an election by secretballot was conducted on March 19,1942, under the direction andsupervision of the Regional Director for the Fourth Region(Phila-delphia, Pennsylvania).On March 20,1942, the Regional Director,acting pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, duly issued andserved upon the parties an Election Report.No objections to theconduct of the ballot or to the Election Report have been filed by anyof the parties.As to the balloting and the results thereof, the Regional Directorreported as follows :Total on eligibility list --------------------------------------13Total ballots cast---------------------------------------------------------11Total ballots challenged------------------------------------0Total blank ballots_________________________________________0Total void ballots ------------------------------------------0Total valid votes counted___________________________________11Votes cast for International Molders & Foundry Workers'Union of North America (A. F of L) --------------------10Votes cast against International Molders & Foundry Workers'Union of North America (A. F. of L.) --------------------IBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and1 39 N L.R. B 202.39 N. L. R. B, No 34a.208 E. T. FRAIM LOCK COMPANY2099, of National Labor Relations Board Rules and Regulations-Series2, as. amended,IT, IS HEREBY CERTIFIED that International Molders X FoundryWorkers' Union of North America (A. F. of L.) has been designatedand selected by a majority of all molders, coremakers, and foundryworkers of the E. T. Fraim Lock Company, Samuel R. Fraim,Mary M. Fraim, Samuel E. Fraim, and Edward T. Fraim, 2nd, Co-Partners, trading as The E. T. Fraim Lock Company, excludingsupervisory employees, as their representative for the purposes ofcollective bargaining, and that, pursuant to the provisions of Section9 (a) of the National Labor Relations Act, International Molders &Foundry Workers' Union of North America (A. F. of L.) is theexclusive representative of all such employees for the purposes ofcollective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.